DETAILED ACTION

	This rejection is in response to Request for Continued Examination filed on 09/30/2022.
	Claims 1 and 3-11 and 13-23 are currently pending and have been examined.
	Claim 2 and 12 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 8, filed 09/06/2022, with respect to 35 U.S.C. 112(b) rejection has been fully considered and are persuasive.  The 35 U.S.C. 112(b) has been withdrawn in light of currently amendment. 
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on pages 8-9 of remarks filed on 09/06/2022 that the claims are directed to locating items of interest in a store which is not directed to certain methods of organizing human activity, Examiner disagrees.
Locating items of interest in a store to recommend an item based on a user’s profile and products proximate to a user’s view is a sales activity and commercial interaction which is directed to certain methods of organizing human activity. The independent claims recite activating an accentuation mechanism separate from the device which is considered as an additional element, not a part of the abstract idea. 
With respect to applicant’s arguments on pages 9-10 of remarks filed on 09/06/2022 that the claims amount to an improvement in the functioning of the computer because the invention reduces the processing required (e.g. the number of operations) to convey relevant product recommendations to the user, Examiner respectfully disagrees. 
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. (see MPEP § 2106.05(a)).
It is not apparent to one of ordinary skill in the art how the number of operations are reduced by determining a plurality of products within or proximate to a current field of view responsive to detecting that the field of view of the camera has changed. What are the number of operations that are being reduced? How are the number of operations being reduced? 
Applicant argues that paragraph [0149] of the specification recites the improvement to technology: 
Embodiments above involve recommending a product from a plurality of products, where the plurality of products are determined based on a current field of view of a camera of a device (e.g. a camera of the merchant device 612 or user device 632). Different benefits are possible in such embodiments. One benefit is that products are recommended that are within or close to the person or the field of view of the person. In real-time, or near real-time, as the person moves and looks about the store, products that may be of interest to that person, and are within or proximate to the field of view of the person's camera on their device, are recommended. Moreover, in some implementations, it may be possible to reduce or avoid the use of indoor navigation systems, such as IPS, which can sometimes be inaccurate and/or technically hard to implement. Instead, in some embodiments the field of view of the camera captures an image that may be used to identify products within or proximate to the current field of view of the camera, e.g. either by directly identifying products in the image, and/or by determining a location of the store from features in the image and mapping that location to products. Then a recommended product is selected from the identified products. In other embodiments, both an indoor navigation system and one or more images captured by the camera may be used to identify products within or proximate to the current field of view of the camera, e.g. if the one or more images from the camera supplement the information from the indoor navigation system. 

 The claims do not improve technology since a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art has been provided. Paragraph [0149] of applicant’s specification merely provides on a high level that it may be possible to reduce or avoid the use of indoor navigation systems, such as IPS, which can sometimes be inaccurate and/or technically hard to implement. However, it is still unclear how technology is being improved by reducing operations.
Applicant’s arguments with respect to claim amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, and 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1, 3-10, and 22-23 are directed to a method and claims 11 and 13-20 are directed to a system, and claim 21 is directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a system for recommendations based on user profile, in the following limitations:
obtaining a user identity associated with a person visiting a retail store; 
retrieving, …, a user profile linked to the user identity; 
conveying the product recommendation…;
…determine a plurality of products within or proximate to a current field of view of the camera
identifying,…, one of the plurality of products within or proximate to the current field of view as the recommended product.
The above-recited limitations set forth an arrangement to recommend products based on user profile.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions involving retrieving user profile based on user identity to convey product recommendations to user.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
retrieving, from memory… the user profile storing information about the person;  generating a product recommendation for a recommended product based on the information from the user profile; conveying the product recommendation in real-time for output on a device associated with the person as the person moves throughout the retail store, the conveying including: detecting that a field of view of a camera of the device has changed; and responsive to detecting that the field of view of the camera has changed: performing image processing of an image captured by the camera after the change in the field of view of the camera to determine…; identifying, on a display of the device …and causing accentuation of the recommended product, wherein causing accentuation of the recommended product comprises activating an accentuation mechanism separate from the device. (1, 11, 21);
instructing presentation of a visual indicator on the display of the device, the visual indicator accentuating the recommended product in an image displayed on the display of the device (3 and 13);
wherein detecting that the field of view of the camera has changed comprises at least one of: detecting a change in position of the device; detecting a change in an image captured by the camera; or detecting a change in at least one parameter of the camera (4 and 14);
orientation of the device, wherein the orientation is determined from at least one sensor on the device…and camera (5 and 15);
the product recommendation is generated based on the purchase history (6 and 16);
the product recommendation is generated based on the indication of the one or more products viewed online by the person (7 and 17);
stored in memory, wherein the one or more rules are relationships or patterns determined by a machine learning algorithm during training, and wherein generating the product recommendation comprises providing the information from the user profile as an input to the machine learning algorithm and selecting the product recommendation from a resulting output of the machine learning algorithm (9 and 19);
merchant device …instructing the merchant device to display a visual guide on a user interface of the merchant device (10 and 20);
a display or storage unit (23).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
retrieving, from memory… the user profile storing information about the person;  generating a product recommendation for a recommended product based on the information from the user profile; conveying the product recommendation in real-time for output on a device associated with the person as the person moves throughout the retail store, the conveying including: detecting that a field of view of a camera of the device has changed; and responsive to detecting that the field of view of the camera has changed: performing image processing of an image captured by the camera after the change in the field of view of the camera to determine…; identifying, on a display of the device …and causing accentuation of the recommended product, wherein causing accentuation of the recommended product comprises activating an accentuation mechanism separate from the device. (1, 11, 21);
instructing presentation of a visual indicator on the display of the device, the visual indicator accentuating the recommended product in an image displayed on the display of the device (3 and 13);
wherein detecting that the field of view of the camera has changed comprises at least one of: detecting a change in position of the device; detecting a change in an image captured by the camera; or detecting a change in at least one parameter of the camera (4 and 14);
orientation of the device, wherein the orientation is determined from at least one sensor on the device…and camera (5 and 15);
the product recommendation is generated based on the purchase history (6 and 16);
the product recommendation is generated based on the indication of the one or more products viewed online by the person (7 and 17);
stored in memory, wherein the one or more rules are relationships or patterns determined by a machine learning algorithm during training, and wherein generating the product recommendation comprises providing the information from the user profile as an input to the machine learning algorithm and selecting the product recommendation from a resulting output of the machine learning algorithm (9 and 19);
merchant device …instructing the merchant device to display a visual guide on a user interface of the merchant device (10 and 20);
a display or storage unit (23).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 3-8, 10-11, 13-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US Pub. No. 20130293530 A1, hereinafter “Perez”) in view of Nichols (US Pub. No. 20150278928 A1, hereinafter Nichols).

Regarding claims 1, 11, and 21 
Perez discloses a computer-implemented method comprising: 
obtaining a user identity associated with a person visiting a retail store; retrieving, from memory, a user profile linked to the user identity, the user profile storing information about the person (Perez, [0121]: store wearer profile information; [0123]: register user profile and users can be identified by unique wearer identifiers; [0133]: wearer walking through physical store; FIG. 10A, [0128]: augmentation information based on user profile); 
generating a product recommendation for a recommended product based on the information from the user profile; and conveying the product recommendation in real-time for output on a device associated with the person as the person moves throughout the retail store, the conveying including: (Perez, [0130]: wearer's profile is accessed and augmentation information based on profile; [0132]: products suggested; [0133]:  present augmentation based on profile such as product displays; FIG.20, [0152]: user profile includes shopping list presented and highlighted item shown to user within display device; FIG. 21, [0153]: advertise products in wearer’s view based on shopping list; [0046]: real-time product identification by highlighting products in-store while wearer in-store; [0138]: output augmentation information; [0148]: display based on wearers location in-store from monitoring as wearer moves through store);
detecting that a field of view of a camera of the device has changed; responsive to detecting that the field of view of the camera has changed: performing image processing of an image captured by the camera after the change in the field of view of the camera to determine a plurality of products within or proximate to a current field of view of the camera (Perez, FIG. 18, [0150]:  As the wearer turns his head and looks into the store, the highlight indicator 1806 may glow, telling the wearer that this store is having a special on Seattle Coffee Company coffee when wearer is in market for coffee (e.g. coffee is on shopping list); [0153]: FIG. 21 shows a shelf 2169 comprising a number of products. The coffee product 2153 is highlighted 2152 within the wearer's view as the wearer gets closer to the particular product; [0058]: gaze detection to determine viewing angle; [0132]: when a wearer looks at a specific product, alternative products suggested can be rendered in the field of view; FIG. 4a, [0076]: eyeglasses and camera identifies objects through image segmentation and edge detection techniques and maps depth to the objects in the wearer's real world field of view; [0080]: The change in focal length results in a change in the region of the field of view; [0115]: track a wearer field of view; [0151]: highlighted items can show the wearer items which the wearer is proximately close to; [0107]: display adjustment mechanism which represent adjustment amounts of movement in at least one of three directions; [0120]: image processing via pattern and facial recognition as wearer enters a store based on wearer’s position and objects in wearer’s field of view; [0144]:  upcoming objects identified within the wearer's field of view based on the wearer's gaze which is repeated for each gaze of wearer);  
identifying, on a display of the device, one of the plurality of products within or proximate to the current field of view as the recommended product; and (Perez, [0043]: interactive ads can be triggered when a wearer is proximate to a real world object; [0126]: the supplemental information provider can provide specific targeted advertising; [0151]: highlighted items can show the wearer items which the wearer is proximately close to; [0132]: when a wearer looks at a specific product, advertising information offering alternative products can be rendered in the field of view of the wearer; [0143]: For each wearer gaze at 1406, objects are identified in the wearer view at 1408 and matched to supplemental data or supplemental augmentation information which has been provided and stored by the supplemental information provider 903. At 1412, supplemental information and product augmentation for items which are matched are retrieved; [0121]: supplemental information provider 903 may include one or more of data storage for a wearer's profile information; [0145]: if the wearer is constantly looking at a particular automobile as that automobile drives by, advertising can be directed to the wearer which presents specials on the particular automobile from local dealers).  
Perez teaches accentuation of the product proximate to user’s field of view, but does not explicitly teach:
and causing accentuation of the recommended product, wherein causing accentuation of the recommended product comprises activating an accentuation mechanism separate from the device. 
However, Nichols teaches that it is known to include:
and causing accentuation of the recommended product, wherein causing accentuation of the recommended product comprises activating an accentuation mechanism separate from the device (Nichols, FIG. 1, [0014]: mobile device and item location device; [0012]: shopper's mobile device transmits the shopper's preferences (e.g., size) to the clothes rack and LEDs attached to hangers that match that size light up with a blinking or colored light; [0052]: an LED attached to an item location device lights up for recommended items for user of mobile device). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Perez with Nichols to include the aforementioned limitations since such a modification would be predictable. Specifically, Perez would continue to teach highlighting product recommendations based on user profile on user interface of mobile device except that now an accentuation mechanism is activated separate from the device to accentuate product recommendations according to the teachings of Nichols in order to locate product in-store faster. This is a predictable result of the combination. (Nichols [0004-0005]).




Regarding claims 3 and 13 
The combination of Perez and Nichols teaches the computer-implemented method of claim 2, wherein causing accentuation of the recommended product further comprises instructing presentation of a visual indicator on the display of the device, the visual indicator accentuating the recommended product in an image displayed on the display of the device (Perez, [0132]: products suggested; [0133]:  present augmentation based on profile such as product displays; [0150]:  wearer turns his head and looks the highlight indicator may glow; [0151]: Highlighted items show the wearer items which the wearer is proximately close to; FIG. 22, [0154]: User can be directed using an overhead map and a two-dimensional guide to direct a wearer to the coffee product).  


Regarding claims 4 and 14
The combination of Perez and Nichols teaches the computer-implemented method of claim 1, wherein detecting that the field of view of the camera has changed comprises at least one of: detecting a change in position of the device; detecting a change in an image captured by the camera; or detecting a change in at least one parameter of the camera (Perez, [0168]: change the display from portrait to landscape when the phone is rotated; [0058]: gaze detection; [0080]: a change in the region of the field of view; [0115]: track a wearer field of view).  


Regarding claims 5 and 15 
The combination of Perez and Nichols teaches the computer-implemented method of claim 4, wherein the position includes location and orientation of the device, wherein the orientation is determined from at least one sensor on the device, and wherein the determining the plurality of products comprises determining which products are within or proximate to the current field of view of the camera based on at least one parameter of the camera and the location and the orientation of the device (Perez, [0077]: inertial sensors are for sensing position, orientation, and sudden accelerations of head mounted display device; [0080]: a change in the region of the field of view; [0115]: track a wearer field of view; [0151]: highlighted items can show the wearer items which the wearer is proximately close to; [0117]: Data from the orientation sensor can also be used with the front facing camera image data for mapping what is around the wearer).
  


Regarding claims 6 and 16 
The combination of Perez and Nichols teaches the computer-implemented method of claim 1, wherein the information in the user profile includes purchase history of the person, and the product recommendation is generated based on the purchase history (Perez, [0123]: User profile information may include wearer purchase history; [0133]:  a user profile history indicates information may be needed and gaze data is filtered based on the wearer profile to provide product displays; [0132]: products suggested; FIG. 21, [0153]: advertise products in wearer’s view based on user profile).  


Regarding claims 7 and 17 
The combination of Perez and Nichols teaches the computer-implemented method of claim 1, wherein the information in the user profile includes an indication of one or more products viewed online by the person, and the product recommendation is generated based on the indication of the one or more products viewed online by the person (Perez, FIG. 26, [0159]: wearer viewing items using online shopping experience and display of alternative products; FIGS. 27 and 28, [0161]: augment data for alternative products).  


Regarding claim 8 and 18
The combination of Perez and Nichols teaches the computer-implemented method of claim 1, wherein generating the product recommendation comprises evaluating the information from the user profile against one or more conditions of a rule, and selecting the product recommendation as the outcome indicated by the rule when every condition of the rule is met (Perez, [0123]: wearer profile information used to augment information; [0141]: input to present augmentation based on rules; [0142]: rule-set on when and how to display to user; [0131]: other profile information is utilized to provide specific settings on when and where augmentation information may be provided; [0132]: render augmentation information based on wearer profile; FIG. 21, [0153]: advertise products in wearer’s view based on user profile; [0156]: user select product displayed).
  

Regarding claims 10 and 20
The combination of Perez and Nichols teaches the computer-implemented method of claim 1, wherein the device is a merchant device, wherein the product recommendation is for a particular product, and wherein conveying the product recommendation comprises transmitting an indication of the particular product to the merchant device; and wherein the method further comprises determining a location of the particular product, and instructing the merchant device to display a visual guide on a user interface of the merchant device, the visual guide for helping to guide the merchant to the particular product (Perez, FIG. 9, [0121]: The supplemental information provider 903 includes a controller 904 which has functional components including an augmentation matching engine 910, wearer location and tracking data 912, information display applications 914; [0122]: supplemental information provider 903 may comprise devices; [0123-0124]: display processing occurs at the Supplemental Information Provider; [0126]: vendors including sellers of products provide augmentation information based on vendor data and what user’s gaze and augment the view of a wearer of a see through head mounted display based on the location and gaze of the wearer to provide additional information about objects or products the wearer is looking at; FIG. 22, [0154]: map to direct user to item of interest).





Regarding claim 22 
The combination of Perez and Nichols teaches the computer-implemented method of claim 1, wherein the accentuation mechanism includes an accentuation mechanism of the recommended product  (Nichols, FIG. 1, [0014]: mobile device and item location device; [0012]: shopper's mobile device transmits the shopper's preferences (e.g., size) to the clothes rack and LEDs attached to hangers that match that size light up with a blinking or colored light; [0052]: an LED attached to an item location device lights up for recommended items for user of mobile device).  


Regarding claim 23
The combination of Perez and Nichols teaches the computer-implemented method of claim 1, wherein the accentuation mechanism includes an accentuation mechanism of a display unit or storage unit on which or in which the recommended product resides in the retail store (Nichols, FIG. 1, [0014]: mobile device and item location device; [0012]: shopper's mobile device transmits the shopper's preferences (e.g., size) to the clothes rack and LEDs attached to hangers that match that size light up with a blinking or colored light; [0052]: an LED attached to an item location device lights up for recommended items for user of mobile device; [0024]:  the item location device 130 may be affixed to a display apparatus, such as a shelf).



Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perez and Nichols as applied to claim 1 above, and further in view of Zadorojniy et al. (US Pub. No. 20210004421A1, hereinafter “Zadorojniy”).

Regarding claims 9 and 19 
The combination of Perez and Nichols teaches a computer-implemented method of claim 1, wherein the product recommendation is based on one or more rules stored in memory, wherein the one or more rules are relationships or patterns determined…, and wherein generating the product recommendation comprises providing the information from the user profile as an input to… and selecting the product recommendation from a resulting output …(Perez, [0123]: wearer profile information used to augment information; [0131]: other profile information is utilized to provide specific settings on when and where augmentation information may be provided; [0132]: render augmentation information based on wearer profile; FIG. 21, [0153]: advertise products in wearer’s view based on user profile; FIG. 13, [0141] input to present augmentation based on rules; [0142]: rule-set on when and how to display to user; [0156]: user select product displayed; [0105]: memory; [0118] and [0120]: pattern).  
Perez does not explicitly teach:
wherein the one or more rules are relationships or patterns determined by a machine learning algorithm during training (emphasis added);
input to the machine learning algorithm (emphasis added);
a resulting output of the machine learning algorithm (emphasis added).
However, Zadorojniy teaches that it is known to include:
wherein the one or more rules are relationships or patterns determined by a machine learning algorithm during training (emphasis added); input to the machine learning algorithm (emphasis added); a resulting output of the machine learning algorithm (emphasis added) (Zadorojniy, [0012] and [0027]: learning algorithms; [0025]: training algorithms; FIG. 3, [0033-0034]: generate recommendations using user profile data; [0034]: training model and input to trained model items and output of models final recommendations).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Perez and Nichols with Zadorojniy to include the aforementioned limitations since such a modification would be predictable. Specifically, Perez and Nicholas would continue to teach product recommendations based on user profile except that now machine learning algorithms are used to determine product recommendations according to the teachings of Zadorojniy. This is a predictable result of the combination. (Zadorojniy [0011-0012]).

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding recommending items in e-commerce is cited as non-patent literature as Reference-U and foreign reference related to detecting user interactions with products in retail environment is cited as WO 2018203512 A1, Matayoshi on PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/           Examiner, Art Unit 3625

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625